Rosellini, J.
(dissenting in part) — I dissent to that part of the majority opinion which holds that there is no evidence in the record to support the trial court’s finding that
“. . . the plans and specifications as prepared by the plaintiffs were defective, in that there was no provision for the free movement of said wall, as the plaintiffs failed to provide a slip joint at the north end of said wall; that said wall was designed to be solid against the existing building at the north property line of said wall.”
The appellant Muri admitted, on cross-examination, that the plans failed to provide for a slip joint. I quote from his testimony:
“Q. Do the plans and specifications as furnished by your firm to the Carpenters Union show any separation or joint of any kind? A. There is no markings to say that we say there is to be a slip joint in there, no. Q. Is there any marking or indication that there is to be any other kind of a joint than a solid joint. A. I have to go back and say that taking the overall dimensions of our building and wall are 200 feet. Q. I realize that. But your plans and specifications show the existing building on the north end of the property line, is that not correct, Mr. Muri? Á. Yes. . . . ”
A structural engineer, called as an expert witness, testified that the cracking was due to the fact that the wall was poured on the north side directly against the existing wall and that, in his opinion,- the plans were defective in that respect.
The wall designed by the appellants was a cantilever type of wall. For such a wall to function properly and measure up to its designed strength, it must be free to deflect a normal amount. The evidence clearly shows that the deviations from the designed horizontal and vertical positions *715were abnormal because the ends were not free to deflect. The wall, therefore, was not a true cantilever wall. While it is true that, had the wall been constructed only two hundred feet in length, as it was designed, space would have been left for deflection, it is also true that the design prepared by the appellants showed the wall flush with the adjoining building. In other words, the plans were not properly drawn to show the slip joint which would result if the wall were only two hundred feet in length. In this respect, to say the least, they were misleading.
Where there is substantial evidence to support the trial court’s findings, they will not be disturbed on appeal. If the findings, support the conclusions of law and judgment, that judgment must be affirmed. These rules are so familiar as to require no citation of authority.
The liability of an architect for defects such as this is stated in 25 A. L. R. (2d) 1086:
“By his contract, the architect implies that he possesses the necessary competence and ability, including taste, to enable him to furnish plans and specifications prepared with a reasonable degree of technical skill, and such as would produce, if followed and adhered to, a building of the kind called for, without marked defects in character, strength, or appearance. This skill and ability which he is bound to exercise are such as are ordinarily required of architects, which is a higher degree than that required of unskilled persons.”
Upon its finding that the plans were defective in that the appellants had failed to provide for a slip joint, the trial court was justified in concluding that the architects had failed to exercise the requisite degree of skill.
However, only a part of the depreciation was due to this defect. I would remand the case with instructions to the trial court to determine the amount of damage attributable to the failure to provide for a slip joint on the north end of the wall and offset that amount against the. amount due the appellants.
November 14, 1957. Petition for rehearing denied.